EXHIBIT (a)(1)(ii) BLACKROCK FIXED INCOME VALUE OPPORTUNITIES 100 Bellevue Parkway Wilmington, Delaware 19809 OFFER TO PURCHASE FOR CASH 45,400 OF ITS ISSUED AND OUTSTANDING SHARES AT NET ASSET VALUE PER SHARE SUMMARY TERM SHEET THIS SUMMARY HIGHLIGHTS CERTAIN INFORMATION IN THE OFFER TO PURCHASE. TO UNDERSTAND THE OFFER FULLY AND FOR A MORE COMPLETE DESCRIPTION OF THE TERMS OF THE OFFER, YOU SHOULD CAREFULLY READ THIS ENTIRE OFFER TO PURCHASE AND THE RELATED LETTER OF TRANSMITTAL FOR THE FUND. WE HAVE INCLUDED SECTION REFERENCES TO THE OFFER TO PURCHASE TO DIRECT YOU TO A MORE COMPLETE DESCRIPTION OF THE TOPICS IN THIS SUMMARY. • WHAT SECURITIES IS BLACKROCK FIXED INCOME VALUE OPPORTUNITIES
